EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On page 53, claim 1, line 7 of the claim, delete the phrase “the patient” and replace it with the phrase - - a patient - -.  On page 55, claim 13, line 6 of the claim, delete the phrase “the patient” and replace it with the phrase - - a patient - -.  On page 57, claim 20, line 6 of the claim, delete the phrase “the patient” and replace it with the phrase - - a patient - -.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of independent claims 1, 13, and 20, the examiner was unable to locate prior art references that disclose or reasonably suggest, in combination, the steps of:
predict that a meal event is to occur; 
in response to the prediction indicating that the meal event is to occur, output instructions to at least one of: 
(1) an insulin delivery device to cause the insulin delivery device to deliver a partial therapy dosage prior to the meal event occurring, 
(2) to a device to notify the patient to use the insulin delivery device to take the partial therapy dosage prior to the meal event occurring, or 
(3) to the insulin delivery device to cause the insulin delivery device to prepare the partial therapy dosage prior to the meal event occurring; determine that the meal event is occurring based on one or more movement characteristics of movement of an arm of the patient; and 
in response to the determination indicating that the meal event is occurring, output instructions to at least one of: 
(1) the insulin delivery device to deliver a remaining therapy dosage, 
(2) to the device to notify the patient to use the insulin delivery device to take the remaining therapy dosage, or 
(3) to the insulin delivery device to cause the insulin delivery device to prepare the remaining therapy dosage.
Based on the above comments, and specifically, the limitations disclosing the step of predicting that a meal event is to occur and providing instructions based on (1) the prediction indicating that the meal event is to occur or (2) that the meal event is occurring, claims 1-20 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783